
	
		II
		108th CONGRESS
		2d Session
		S. 3025
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2004
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To strengthen efforts to combat slavery and trafficking
		  in persons, within the United States and around the world.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Stop Trafficking of Persons Act of
			 2004 or the STOP
			 Act.
		2.Jurisdictional
			 immunity of foreign states engaged in traffickingSection of 1603(d) of title 28, United
			 States Code, is amended by inserting after the first sentence the following:
			 Commercial activity shall be construed to include trafficking in human
			 beings for sexual activity or other purposes..
		3.Reducing demand
			 for human trafficking in foreign countriesSection 108(b) of the Violence Protection
			 Act of 2000 (22 U.S.C. 7106(b)) is amended by adding at the end the
			 following:
			
				(11)Whether the
				government of the country takes any steps to reduce the demand for human
				trafficking within the borders of the country, including participation in the
				international sex tourism industry by citizens of the country.
				.
		4.Investigation of
			 trafficking in foreign countriesThe Violence Protection Act of 2000 (22
			 U.S.C. 7101 et seq.) is amended—
			(1)by redesignating
			 section 113 as section 115;
			(2)by redesignating section 112A as section
			 113; and
			(3)by inserting after section 113, as
			 redesignated under paragraph (2), the following:
				
					114.Investigation
				of trafficking in foreign nations by nongovernmental
				organizationsNothing in this
				Act shall be construed to require any nongovernmental organization, which
				receives Federal funds under this Act for purposes of investigating trafficking
				activities in foreign nations, to notify foreign governments or targets of such
				investigations that funds of the United States are being used to carry out such
				investigative activities.
					.
			
